Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/6/2022.
Claims 25-44 are presented for examination.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Group I, claims 25-35 and 37-44, drawn to identifying usage rules in energy consumption usage according to defined category range, classified in G06Q 50/06.
	Group II, claim 36, drawn to identifying usage rules in energy consumption usage according to defined category range, classified in G06Q 50/06.

Applicant has elected Group I consisting of claims 25-35 and 37-44 on “Remarks” section filed on 7/6/2022 with traversed.  Claim 36 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-29, 34-35, 37-41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. 2012/215369 hereinafter Desai.
	With respect to claims 25 and 37, Desai teaches systems and methods for:
	A method for identifying abnormalities in energy usage of household, said method implemented by one or more processors operatively coupled to a non-transitory computer readable storage device (see Abstract), on which are stored modules of instruction code that when executed cause the one or more processors to perform:
	generating a dynamic forecast model per household of energy usage patterns in sub-hourly resolution for defined time periods, based on historical personal usage data considering environmental conditions, wherein the dynamic model applies an adaptive gradient-boost iterative machine-learning algorithm, using predefined explanatory periodical or environment-dependent features (see Figure 3 and paragraphs 0073-0079); and 
	determining abnormalities of actual energy usage in defined time period by comparing predictions of the forecast model, wherein the predictions are calculated by applying the generated forecast model with the actual environmental condition at the relevant time period and identifying a delta between the actual usage and the predicted usage patterns which exceeds a predefined threshold for a predefined duration (See Fig, 3 and paragraphs 0073-0079).    

	With respect to claims 26-27, 34-35 and 38-39, Desai further teaches measuring and alerting user about power consumption abnormalities in labeled household appliances (see paragraph 0019-0026).

	With respect to claims 28-29, 40, 41, 44 Desai further teaches pre-processing of historical power consumption usage for identifying usage patterns (see paragraphs 0076, 0092, 0128-0134 and 0140).

Allowable Subject Matter
Claims 30-33 and 42-43 are allowed.
	The claims are allowable over the prior art of record because the references alone or in combination failed to teach training a GBT regression model for estimating the expected power consumption per each household, a GBT quantile regression model for estimating the upper bound of several percentile rages and machine quantile regression models.

Refences of record but not applied in the current rejection:
	JP 3989914 B2 teaches the amount of each energy is grasped, the journal is aggregated for each classified breakdown category, so that the energy usage amount for each breakdown category is grasped, and it is useful for abnormality determination, trend prediction, and the like.
	IP.Com titled “Monitor: An abnormality Detection in Buildings Energy Consumption” teaches detecting consumption abnormalities is important for reducing energy wastage by analyzing smart meter data which identifies patterns in past consumption data and then uses these patterns to detect abnormalities.   

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688